Case 3:19-cr-00165-BJD-PDB Document 52 Filed 06/11/20 Page 1 of 5 PageID 417



                            United States District Court
                             Middle District of Florida
                               Jacksonville Division

UNITED STATES OF AMERICA,

      Plaintiff,

v.                                                         NO. 3:19-cr-165-J-39PDB

CLEOPHUS MCCASKILL,

      Defendant.


                                       Order

      The undersigned conducted an evidentiary hearing on Cleophus McCaskill’s
motion to suppress. Docs. 26, 28, 30, 49. One of his witnesses—his wife, Pamela
McCaskill—appeared without a subpoena and refused to answer certain questions on
cross-examination based on the Fifth Amendment privilege against self-
incrimination. 1 The United States orally moved to strike portions of her testimony,
Doc. 31, and thereafter moved to clarify and supplement its motion, Doc. 32. 2 He
initially took no position on striking her testimony but later argued against striking
her testimony. Doc. 43 at 5–6.

      Ms. McCaskill asserted “the Fifth” in response to these questions:




      1After advising Ms. McCaskill of the privilege against self-incrimination and
at her request, the Court appointed counsel to represent her and gave her an
opportunity to confer with counsel.
      2The   United States moves to strike only Ms. McCaskill’s testimony about
events on the day of the traffic stop at issue, not her testimony about her purchase
and sale of the car and obtaining title to it. See Doc. 49 at 12 (prosecutor explaining
which testimony the United States seeks to strike).
Case 3:19-cr-00165-BJD-PDB Document 52 Filed 06/11/20 Page 2 of 5 PageID 418



     “On March 17th, 2019, when your car was stopped by the Putnam
     County Sheriff’s Office, there were bags of marijuana in a black and
     green cooler in the back seat of your car, correct?”

     “Did that marijuana belong to your husband?”

     “No one planted that marijuana on you or your husband, correct?”

     “At some point during the traffic stop on March 17th, 2019, before your
     husband got out of the car, he handed you a handgun, correct?”

     “And that was a handgun in a block holster or cup, correct?”

     “You were aware also that your husband had a large gun in a brown
     duffel bag in the back seat.”

     “That gun belonged to your husband also, correct?”

     “You testified last week that you never told the officers they could search
     your car, correct?”

     “And you testified that you never told the officers there was a gun in the
     car, correct?”

     “During your testimony last week, you made several accusations against
     the deputy sheriffs involved in this case, do you recall that?”

     “Is there anything you want to correct about that testimony or add?”

     “Is it your testimony that the officers planted evidence in your car?”

     “Is it your testimony that the officers forced you into giving a
     statement?”

     “Did you report any of that to the sheriff?”

     “Did you report any of those allegations to the Florida Department of
     Law Enforcement?”

     “Did you report any of those allegations to the Federal Bureau of
     Investigation?”

     “Did you report those allegations to anyone?”

                                         2
Case 3:19-cr-00165-BJD-PDB Document 52 Filed 06/11/20 Page 3 of 5 PageID 419



Doc. 49 at 8–10.

      For its argument for striking portions of Ms. McCaskill’s testimony, the United
States relies on Brown v. United States, 356 U.S. 148 (1958), Fountain v. United
States, 384 F.2d 624 (5th Cir. 1967), and United States v. Garcia, 778 F. App’x 779
(11th Cir. 2019).

      Brown involved a criminal contempt proceeding against a defendant who,
during a civil denaturalization proceeding, refused to answer certain questions on
cross-examination based on the privilege against self-incrimination. 356 U.S. at 149–
52. The Supreme Court held that, during a civil proceeding, where a party takes the
stand voluntarily and testifies on her own behalf, she cannot validly invoke the
privilege regarding matters made relevant by her direct examination. Id. at 154–55.

      Fountain involved a criminal jury trial. 384 F.2d at 627. Balancing a witness’s
privilege against self-incrimination against a criminal defendant’s right to confront a
witness against him, the former Fifth Circuit held that where a witness legitimately
invokes the privilege during cross-examination, the trial court may strike all or part
of the direct testimony. Id. at 627–28. The “ultimate inquiry is whether the defendant
has been deprived of his right to test the truth of the direct testimony.” Id. at 628. “If
he has, so much of the direct testimony as cannot be subjected to sufficient inquiry
must be struck.” Id. “The distinction is generally drawn between invoking the
privilege as to collateral matters, not requiring the striking of direct testimony, and
invoking it as to direct matters.” Id. (internal quotations omitted). The “question in
each case must finally be whether defendant’s inability to make the inquiry created
a substantial danger of prejudice by depriving him of the ability to test the truth of
the witness’s direct testimony.” Id.

      Garcia also involved a criminal jury trial. 778 F. App’x at 784. The Eleventh
Circuit held the trial court did not abuse its discretion in striking a defense witness’s
direct testimony where the witness invoked her privilege against self-incrimination
                                            3
Case 3:19-cr-00165-BJD-PDB Document 52 Filed 06/11/20 Page 4 of 5 PageID 420



during cross-examination. Id. at 788–89. While striking a witness’s testimony is a
drastic remedy not lightly invoked, “‘it may be the only appropriate remedy when
refusal to answer the questions of the cross-examiner frustrates the purpose of the
process.’” Id. at 788 (quoting Lawson v. Murray, 837 F.2d 653, 656 (4th Cir. 1988)).
Because the witness’s invocation of the privilege left the United States with no
opportunity to test the truth of her testimony, the trial court did not abuse its
discretion. Id. at 789.

      For his part, Mr. McCaskill relies on United States v. Watkins, No. 17-80222,
2018 WL 2382013 (S.D. Fla. May 25, 2018) (unpublished). Watkins involved a
suppression hearing at which a witness—testifying under a defense subpoena—
invoked the privilege against self-incrimination in response to the prosecutor’s
questions on whether officers had found marijuana in her home, whether officers had
found blunts in her bedroom, whether officers had found five grams of marijuana in
her living room, and whether she or anyone else had been smoking marijuana when
officers arrived at her home. 2018 WL 2382013 at *1. The court denied the United
States’ motion to strike the testimony, reasoning the matter involved a pretrial
evidentiary hearing; the matter involved no risk of jury prejudice; the court could
fairly and properly evaluate the testimony without resort to the extreme remedy of
striking a witness’s testimony; some questions arguably were collateral; the United
States established the existence of marijuana in the home through other evidence;
and the court could determine her credibility on its own by considering the entire
record. Id.

      The reasoning in Watkins is persuasive and adopted here. In addition, the
United States tested the truth of Ms. McCaskill’s testimony through cross
examination before she asserted the privilege against self-incrimination, through the
video of her interview, and through other evidence, including rebuttal evidence.




                                         4
Case 3:19-cr-00165-BJD-PDB Document 52 Filed 06/11/20 Page 5 of 5 PageID 421



      The United States’ oral motion to strike portions of Ms. McCaskill’s testimony,
Doc. 31, is denied. The United States motion to clarify and supplement that motion,
Doc. 32, is granted.

      Ordered in Jacksonville, Florida, on June 11, 2020.




c:    David Mesrobian, Assistant United States Attorney
      Lisa Call, Assistant Federal Defender
      Percy King, Esquire




                                         5
